Case 1:20-cv-00481-JJM-LDA Document 2 Filed 11/13/20 Page 1 of 3 PagelD #: 16

Rev, 10/13

United States District Court
District of Rhode Island

erin ; a a . ™~ :
J ef Veen Edua lew te) APPLICATION TO PROCEED
Ptdintitf | WITHOUT PREPAYMENT OF
FEES AND AFFIDAVIT

CASE NUMBER:

 

S tote, 6 Vhale ‘\s) inh

 

 

 

 

Defendant ;
ethtey GA Wat \ mive , declare that | am the (check appropriate box)
Petitioner/Plaintiff/Movant other

 

 

 

 

 

 

in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
under 28 U.S.C. § 1915, | declare that | am unable to pay the costs of these proceedings and that | am entitled to

the relief sought in the complaint/petition/motion.

In support of this application, | answer the following questions under penalty of perjury:

 

 

 

1. Are you currently incarcerated? [res ‘YINo (If “No,” go to part 2)

 

lf “Yes,” state the place of your incarceration:

 

Are you employed at the institution? [| Yes . 4 No

 

 

 

 

 

 

 

 

 

Do you receive any payment from the institution? Yes No

 

 

If the answer is “Yes,” attach a certified ledger sheet from the institution(s) of your incarceration
showing at least the past (6) six months’ transactions.

 

 

 

2. Are you currently employed? [| Yes p< No

 

a) Ifthe answer is “Yes,” state the amount of your take-home salary or wages and pay period
and give the name and address of your employer:

b) Ifthe answer is “No,” state the date of your last employment, the amount of your take-
home salary or wages and pay period, and the name and address of your last employer.
Also, explain how you have been eo yourself:

N New &Ml#Nb Qs | 1 ,
e si st Pdv! INC g, nstrtal jan ,
' r pe a 4 ) 66.90 Ke2/

Collecting RL ywemploy mee | {
Case 1:20-cv-00481-JJM-LDA Document 2 Filed 11/13/20 Page 2 of 3 PagelD #: 17

3,

4,

Have you received in the past (12) twelve months, or do you anticipate receiving in the future, any
money from any of the following sources?

 

 

 

 

 

 

 

 

 

a) Business, profession or other self-employment [| Yes IM] No
b}) Rent payments, interest or dividends | | Yes Nis
c) Pensions, annuities or life insurance payments | yes IN ho
d) Disability or workers compensation payments Yes [No
e) Gifts or inheritances Yes IN No
f) Any other persons or sources Yes NI No

If the answer to any of the above is “Yes,” describe each source of money and state the amount
received and what you expect you will continue to receive:

List anyone who helps support you or shares support in any way and describe the type and amount of
such support for the last twelve months. If no one, write “NO-ONE.” 0.9 \\ ),

Do you have any cash or checking or savings accounts? [| Yes No

If “Yes,” state the total amount:

' Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any

other thing of value? [_]ves [\]no

If “Yes,” describe the property and state its value:

Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? Nes [Ne

lf “Yes,” describe and provide the amount of the monthly expense:

Student Loan. ( PRefeu| }

 
Case 1:20-cv-00481-JJM-LDA Document 2 Filed 11/13/20 Page 3 of 3 PagelD #: 18

 

8, Do you have any debts or financial obligations? Yes No

 

 

 

if “Yes,” describe the ™“— owed and to whom they are payable:

Styredenl | ON -

9. Have you transferred any assets within the last 12 months prior to filing this application?

[_]yes , Jno

If “Yes,” describe the asset and state its value:

10. List the persons who are dependent on you for suppdrt, state your relationship to each person and
indicate how much you actually contribute to their support. Please list minor children by initials only.

None

| declare ander penalty of perjury that VU above ingore 's true rrect.

Aly yf 10,202 ss

Date Af V/ a Sota

NOTICE TO PRISONER: A prisoner seeking to proceed without prepayment of fees shall submit an
affidavit stating all assets. In addition, a prisoner must attach a statement certified by the appropriate
institutional officer showing all receipts, expenditures, and balances during the last six months in your
institutional accounts. If you have multiple accounts, perhaps because you have been in.multiple
institutions, attach one certified statement of each account.

 

FOR COURT PURPOSES ONLY:

 

 

 

 

 

APPROVED DENIED

 

 

 

 

U.S. MAGISTRATE JUDGE _ DATE

 

 
